  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 1 of 13 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and                             )
JANSSEN BIOTECH, INC.,                            )
                                                  )
                        Plaintiffs,               )
                                                  )
            v.                                    ) C.A. No. _______________
                                                  )
SUN PHARMA GLOBAL FZE and SUN                     )
PHARMACEUTICAL INDUSTRIES LTD.,                   )
                                                  )
                        Defendants.               )

                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”),

(collectively, “Plaintiffs”), by their undersigned attorneys, bring this action against Defendants

Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd. (collectively, “Sun”), and

hereby allege as follows:

                                      NATURE OF THE ACTION

       1.        This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., arises from Sun’s recent submission to the United States

Food and Drug Administration (“FDA”) of an Abbreviated New Drug Applications (“ANDA”)

seeking approval to market a generic version of Plaintiffs’ highly successful pharmaceutical

product IMBRUVICA®, prior to the expiration of a patent listed in the Approved Drug Products

with Therapeutic Equivalence Evaluations (an FDA publication commonly known as the

“Orange Book”) for IMBRUVICA®. Sun has submitted ANDA No. 211319 (“Sun’s ANDA”)

which seeks approval to market a generic version of IMBRUVICA®, prior to the expiration of

U.S. Patent No. 10,004,746 (“the ’746 Patent”).
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 2 of 13 PageID #: 2



                                THE RELATED LITIGATION

       2.      This is a civil action for infringement of the ’746 Patent.

       3.      One other patent infringement action relating to Sun’s ANDA and IMBRUVICA®

is pending in this judicial district between Plaintiffs and Sun: Pharmacyclics LLC et al. v. Shilpa

Medicare Limited et al., Civil Action No. 18-237-CFC (the “Related Action”). The Related

Action is coordinated with three other cases, each of which also arises from a defendant’s

submission of an ANDA seeking approval to market a generic version of IMBRUVICA®:

Pharmacyclics LLC et al. v. Fresenius Kabi USA, LLC et al., Civil Action No. 18-192-CFC;

Pharmacyclics LLC et al. v. Cipla Ltd., Civil Action No. 18-247-CFC; and, Pharmacyclics LLC

et al. v. Zydus Worldwide DMCC et al., Civil Action No. 18-275-CFC.

                                         IMBRUVICA®

       4.      IMBRUVICA® (ibrutinib) is a ground-breaking drug which covalently binds to a

protein called Bruton’s tyrosine kinase (“BTK”), thereby irreversibly inhibiting BTK’s activity.

       5.      BTK is a key signaling molecule in the pathway that leads to B-cell growth and

maturation following activation of the B-cell receptor. Abnormalities in the B-cell receptor

signaling pathway can lead to uncontrolled cell growth and cause cancers of the blood and bone

marrow. IMBRUVICA® is the first FDA-approved BTK inhibitor.

       6.      Pharmacyclics invested hundreds of millions of dollars in the development of

IMBRUVICA®. Pharmacyclics partnered with Janssen to bring this revolutionary drug to

patients across the United States and throughout the world. Janssen, recognizing the potential of

the compound, invested hundreds of millions of dollars in the clinical development and

commercialization of IMBRUVICA®.




                                                 2
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 3 of 13 PageID #: 3



         7.    Initial clinical trials using IMBRUVICA® to treat mantle cell lymphoma (“MCL”)

showed that patients taking IMBRUVICA® had an observed response rate of 68%. These results

led FDA to grant accelerated approval to IMBRUVICA® for the treatment of MCL in patients

who had received at least one prior therapy through the new Breakthrough Therapy Designation

pathway, a process that allows the FDA to grant priority review to drug candidates if preliminary

clinical trials indicate that the therapy may offer substantial treatment advantages over existing

options for patients with serious or life-threatening diseases. IMBRUVICA® was one of the first

drugs ever to receive FDA approval via the Breakthrough Therapy Designation.

         8.    IMBRUVICA® has received three additional Breakthrough Therapy Designations

for three additional indications: Waldenström’s macroglobulinemia; chronic lymphocytic

leukemia (“CLL”) or small lymphocytic lymphoma (“SLL”) with a deletion of the short arm of

chromosome 17 (del 17p); and chronic graft-versus-host-disease (“cGVHD”). IMBRUVICA® is

also indicated for the treatment of marginal zone lymphoma (“MZL”) in patients who require

systemic therapy and have received at least one prior anti-CD20-based therapy and the treatment

of CLL/SLL. For MZL and cGVHD, IMBRUVICA® represents the first FDA approved

treatment specifically for patients with these disorders.

         9.    IMBRUVICA® has one of the most robust clinical oncology development

programs for a single molecule in the industry, with more than 130 ongoing clinical trials. There

are approximately 30 ongoing company-sponsored trials, 14 of which are in Phase 3, and more

than 100 investigator-sponsored trials and external collaborations that are active around the

world.

         10.   IMBRUVICA® has gained widespread acceptance in the medical community with

approximately 100,000 patients around the world having been treated with IMBRUVICA®. In




                                                  3
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 4 of 13 PageID #: 4



2015, IMBRUVICA® was awarded the prestigious Prix Galien Award for Best Pharmaceutical

Agent. The Prix Galien Award is considered the biomedical industry’s highest accolade.

         11.   The ’746 Patent is listed in the Orange Book for IMBRUVICA®.

                                       THE PARTIES

         12.   Plaintiff Pharmacyclics LLC is a limited liability company organized and existing

under the laws of the Delaware with its principal place of business at 999 East Arques Avenue,

Sunnyvale, California 94085. Pharmacyclics is a wholly owned subsidiary of AbbVie Inc., a

Delaware corporation with its principal place of business at 1 North Waukegan Road, North

Chicago, Illinois 60064-6400. Pharmacyclics is the assignee and owner of the ’746 Patent.

Pharmacyclics holds New Drug Application (“NDA”) No. 205552 for IMBRUVICA®.

         13.   Plaintiff Janssen Biotech, Inc. is a corporation organized and existing under the

laws of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

Pennsylvania 19044. Janssen is a wholly owned subsidiary of Johnson & Johnson. Janssen is the

exclusive licensee of the Orange Book patents for IMBRUVICA®. Janssen is engaged in the

clinical development and commercialization of IMBRUVICA® and shares in the proceeds from

U.S. sales of IMBRUVICA®.

         14.   On information and belief, Sun Pharma Global FZE is a corporation organized

and existing under the laws of the United Arab Emirates, with a principal place of business at

Office 43 Block Y, Sharjah Airport International Free Zone, P.O. Box 122304, Sharjah, United

Arab Emirates.

         15.   On information and belief, Sun Pharmaceutical Industries Ltd. is a corporation

organized and existing under the laws of India, with a principal place of business at Sun House,

CTS No. 201 B/1, Western Express Highway, Goregaon (East), Mumbai, Maharashtra 400063,

India.


                                               4
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 5 of 13 PageID #: 5



       16.     On information and belief, Sun Pharma Global FZE is a wholly owned subsidiary

of Sun Pharmaceutical Industries Ltd.

       17.     On information and belief, Sun Pharma Global FZE acts at the direction, and for

the benefit, of Sun Pharmaceutical Industries Ltd., and is controlled and/or dominated by Sun

Pharmaceutical Industries Ltd.

       18.     On further information and belief, Sun Pharmaceutical Industries Ltd. and Sun

Pharma Global FZE collaborate with respect to the development, regulatory approval, marketing,

sale, and/or distribution of pharmaceutical products. On further information and belief, Sun

Pharmaceutical Industries Ltd. and Sun Pharma Global FZE are agents of one another and/or

operate in concert as integrated parts of the same business group, and enter into agreements with

each other that are nearer than arm’s length.

       19.     On information and belief, Sun caused ANDA No. 211319 to be submitted to

FDA and seeks FDA approval of ANDA No. 211319.

       20.     On information and belief, Sun Pharmaceutical Industries Ltd. holds Drug Master

File (“DMF”) No. 31547 for ibrutinib.

       21.     On information and belief, Sun Pharmaceutical Industries Ltd. and Sun Pharma

Global FZE acted collaboratively in the preparation and submission of ANDA No. 211319 and

DMF No. 31547 and continue to act collaboratively in pursuing FDA approval of ANDA No.

210896 and seeking to market the proposed generic ibrutinib capsules.

       22.     On information and belief, Sun intends to commercially manufacture, market,

offer for sale, and sell the proposed generic ibrutinib capsules described in Sun’s ANDA (“Sun’s

ANDA Product”) throughout the United States, including in the State of Delaware, in the event

FDA approves Sun’s ANDA.




                                                5
   Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 6 of 13 PageID #: 6



        23.    On information and belief, Sun Pharma Global FZE and Sun Pharmaceutical

Industries Ltd. rely on material assistance from one another to market, distribute, offer for sale,

and/or sell generic drugs in the U.S. market, including in the State of Delaware. On information

and belief, Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd. intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell Sun’s

ANDA Product, in the event FDA approves Sun’s ANDA.

                                JURISDICTION AND VENUE

        24.    This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271.

        25.    This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338.

        26.    This Court has personal jurisdiction over Sun because, on information and belief,

Sun, inter alia, has continuous and systematic contacts with the State of Delaware, regularly

conducts business in the State of Delaware, either directly or through one or more of its wholly

owned subsidiaries, agents, and/or alter egos, has purposefully availed itself of the privilege of

doing business in the State of Delaware, and intends to sell Sun’s ANDA Product in the State of

Delaware upon approval of ANDA No. 211319.

        27.    On information and belief, Sun is in the business of manufacturing, marketing,

importing, distributing, and selling pharmaceutical drug products, including generic drug

products, either directly or through subsidiaries, agents, and/or alter egos, which Sun

manufactures, distributes, markets and/or sells throughout the United States and in this judicial

district.




                                                6
   Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 7 of 13 PageID #: 7



        28.      On information and belief, Sun is licensed to sell generic and proprietary

pharmaceutical products in the State of Delaware, either directly or through one or more of its

wholly owned subsidiaries, agents, and/or alter egos.

        29.      Sun has committed, or aided, abetted, contributed to, and/or participated in the

commission of, acts of patent infringement that will lead to foreseeable harm and injury to

Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the

United States, including in this judicial district. On information and belief and as indicated by a

letter dated August 23, 2018 sent by Sun Pharma Global FZE to, inter alia, Pharmacyclics and

Janssen pursuant to 21 U.S.C. § 355(j)(2)(B) (“Sun’s Notice Letter”), Sun prepared and filed its

ANDA with the intention of seeking to market the ANDA Product nationwide, including within

this judicial district.

        30.      On information and belief, Sun plans to sell its ANDA Product in the State of

Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and

seek Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either

directly or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

        31.      On information and belief, Sun knows and intends that its proposed ANDA

Product will be distributed and sold in Delaware and will thereby displace sales of

IMBRUVICA®, causing injury to Plaintiffs. Sun intends to take advantage of its established

channels of distribution in Delaware for the sale of its proposed ANDA Product.

        32.      Sun Pharmaceutical Industries Ltd. and Sun Pharma Global FZE have engaged in

patent litigation concerning FDA-approved drug products in this judicial district and have not

contested personal jurisdiction or venue in this judicial district in such litigation. See also, e.g.,

Biogen MA Inc. v. Sun Pharma Global FZE, 17-848, D.I. 9 (D. Del. Oct. 16, 2017); Bristol-




                                                  7
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 8 of 13 PageID #: 8



Myers Squibb Co. et al v. Sun Pharmaceutical Industries, Inc. et al., 17-409, D.I. 10 (D. Del.

May 12, 2017); Amgen Inc. v. Sun Pharmaceutical Industries, Ltd., et al., 16-882, D.I. 14

(D. Del. Nov. 16, 2016).

       33.     Sun does not contest personal jurisdiction in this judicial district in the Related

Action. See Pharmacyclics LLC et al. v. Shilpa Medicare Limited et al., 18-237-CFC, D.I. 14,

Answer ¶ 41 (Apr. 6, 2018) (“Sun does not contest personal jurisdiction in this Court for the

purpose of this action only.”).

       34.     Sun has invoked the jurisdiction of this judicial district as a Counterclaimant in

the Related Action. See Pharmacyclics LLC et al. v. Shilpa Medicare Limited et al., 18-237-

CFC, D.I. 14, Counterclaims ¶ 10 (Apr. 6, 2018).

       35.     Alternatively, this Court has personal jurisdiction over Sun Pharmaceutical

Industries Ltd. and Sun Pharma Global FZE because the requirements of Federal Rule of Civil

Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise under federal law; (b) Sun

Pharmaceutical Industries Ltd. and Sun Pharma Global FZE are foreign defendants not subject to

general personal jurisdiction in the courts of any state; and (c) Sun Pharmaceutical Industries

Ltd. and Sun Pharma Global FZE have sufficient contacts in the United States as a whole,

including, but not limited to, participating in the preparation and submission of Sun’s ANDA to

FDA, preparing and submitting DMF No. 31547 to FDA, and/or manufacturing and/or selling

pharmaceutical products distributed throughout the United States including in this judicial

district, such that this Court’s exercise of jurisdiction over Sun Pharmaceutical Industries Ltd.

and Sun Pharma Global FZE satisfies due process.

       36.     Venue is proper in this district for Sun Pharma Global FZE pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Sun Pharma Global FZE is a corporation organized and




                                                8
  Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 9 of 13 PageID #: 9



existing under the laws of the United Arab Emirates and may be sued in any judicial district. 28

U.S.C. § 1391(c)(3).

       37.     Venue is proper in this district for Sun Pharmaceutical Industries Ltd. pursuant to

28 U.S.C. §§ 1391 and 1400(b) because, inter alia, Sun Pharmaceutical Industries Ltd. is a

corporation organized and existing under the laws of India and may be sued in any judicial

district. 28 U.S.C. § 1391(c)(3).

       38.     Sun does not contest venue in this judicial district in the Related Action. See

Pharmacyclics LLC et al. v. Shilpa Medicare Limited et al., 18-237-CFC, D.I. 14, Answer ¶ 45

(Apr. 6, 2018) (“Sun does not contest venue in this Court for the purpose of this action only.”).

                                    THE ASSERTED PATENT

       39.     The ’746 Patent, entitled “Use of Inhibitors of Bruton’s Tyrosine Kinase (BTK),”

was duly and lawfully issued by the USPTO on June 26, 2018. A true and correct copy of the

’746 Patent is attached hereto as Exhibit A.

                                    SUN’S ANDA NO. 211319

       40.     On information and belief, Sun has submitted ANDA No. 211319 to FDA, or

caused ANDA No. 211319 to be submitted to FDA, under 21 U.S.C. § 355(j), in order to obtain

approval to engage in the commercial manufacture, use, or sale of ibrutinib capsules as a

purported generic version of IMBRUVICA® prior to the expiration of the ’746 Patent.

       41.     On information and belief, FDA has not approved Sun’s ANDA.

       42.     On information and belief, Sun sent Pharmacyclics and Janssen a Notice Letter

dated August 23, 2018. Sun’s Notice Letter represented that Sun had submitted to FDA ANDA

No. 211319 and a purported Paragraph IV certification for the ’746 Patent.

       43.     According to applicable regulations, Notice Letters such as Sun’s must contain a

detailed statement of the factual and legal basis for the applicant’s opinion that the patent is


                                                 9
 Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 10 of 13 PageID #: 10



invalid, unenforceable, or not infringed which includes a claim-by-claim analysis, describing

“for each claim of a patent alleged not to be infringed, a full and detailed explanation of why the

claim is not infringed” and “for each claim of a patent alleged to be invalid or unenforceable, a

full and detailed explanation of the grounds supporting the allegation.” See 21 CFR

§ 314.95(c)(7); see also 21 CFR § 314.52.

        44.     Sun’s Notice Letter did not allege that any claim of the ’746 Patent is not

infringed.

        45.     On information and belief, if FDA approves Sun’s ANDA, Sun will manufacture,

offer for sale, or sell its ANDA Product, within the United States, including within the State of

Delaware, or will import its ANDA Product into the United States, including the State of

Delaware. The manufacture, use, offer for sale, sale, or importation of Sun’s ANDA Product will

directly infringe the ’746 Patent and Sun will actively induce and/or contribute to its

infringement.

        46.     This action is being brought within forty-five days of Plaintiffs’ receipt of Sun’s

Notice Letter, pursuant to 21 U.S.C. § 355(c)(3)(C).

                                    COUNT I
                      INFRINGEMENT OF THE ’746 PATENT BY SUN

        47.     Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–46 as if

fully set forth herein.

        48.     On information and belief, Sun submitted or caused the submission of ANDA No.

211319 to FDA, and thereby seeks FDA approval of Sun’s ANDA Product.

        49.     Plaintiffs own all rights, title, and interest in and to the ’746 Patent.

        50.     Sun’s ANDA Product infringes one or more claims of the ’746 Patent.




                                                   10
 Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 11 of 13 PageID #: 11



          51.   Sun has infringed one or more claims of the ’746 Patent under 35 U.S.C.

§ 271(e)(2)(A) by submitting ANDA No. 211319 with a Paragraph IV certification and thereby

seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of the ’746

Patent.

          52.   On information and belief, the importation, manufacture, sale, offer for sale, or

use of Sun’s ANDA Product prior to the expiration of the ’746 Patent would infringe one or

more claims of the ’746 Patent under 35 U.S.C. § 271(a), and/or Sun would induce the

infringement of and/or contribute to the infringement of one or more claims of the ’746 Patent

under 35 U.S.C. § 271 (b) and/or (c).

          53.   Sun had actual and constructive notice of the ’746 Patent prior to filing ANDA

No. 211319, and was aware that the filing of ANDA No. 211319 with the request for FDA

approval prior to the expiration of the ’746 Patent would constitute an act of infringement of the

’746 Patent.

          54.   Sun filed its ANDA without adequate justification for asserting that the ’746

Patent is invalid, unenforceable, and/or not infringed by the commercial manufacture, use, offer

for sale, or sale of its ANDA Product. Sun’s conduct in certifying invalidity and/or non-

infringement with respect to the ’746 Patent renders this case “exceptional” as that term is set

forth in 35 U.S.C. § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other

relief as this Court deems proper.

          55.   Plaintiffs will be irreparably harmed if Sun is not enjoined from infringing, and

from actively inducing or contributing to the infringement of the ’746 Patent. Plaintiffs do not

have an adequate remedy at law, and considering the balance of hardships between Plaintiffs and




                                                 11
 Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 12 of 13 PageID #: 12



Sun, a remedy in equity is warranted. Further, the public interest would not be disserved by the

entry of a permanent injunction.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)     A judgment that Sun has infringed the ’746 Patent under 35 U.S.C.

§ 271(e)(2)(A);

       (B)     A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective

date of any FDA approval of Sun’s ANDA shall be no earlier than the expiration date of the ’746

Patent, or any later expiration of exclusivity for the ’746 Patent, including any extensions or

regulatory exclusivities;

       (C)     Entry of a permanent injunction enjoining Sun, its officers, agents, employees,

parents, affiliates, and subsidiaries, and all persons and entities acting in concert with Sun or on

its behalf from commercially manufacturing, using, offering for sale, or selling its ANDA

Product within the United States, or importing its ANDA Product into the United States, until the

day after the expiration of the ’746 Patent, including any additional exclusivity period applicable

to this patent, and from otherwise infringing the claims of the ’746 Patent;

       (D)     A judgment declaring that making, using, selling, offering to sell, or importing

Sun’s ANDA Product, or inducing or contributing to such conduct, would constitute

infringement of the ’746 Patent pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

       (E)     A declaration under 28 U.S.C. § 2201 that if Sun, its officers, agents, employees,

parents, affiliates, and subsidiaries, and all persons and entities acting in concert with it or on its

behalf, engage in the commercial manufacture, use, offer for sale, sale or importation of Sun’s

ANDA Product, it will constitute an act of infringement pursuant to 35 U.S.C. § 271 (a), (b),

and/or (c);


                                                  12
 Case 1:18-cv-01543-CFC Document 1 Filed 10/05/18 Page 13 of 13 PageID #: 13



          (F)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if Sun

engages in the commercial manufacture, use, offer for sale, sale, and/or importation of its ANDA

Product, or any product that infringes the ’746 Patent, or induces or contributes to such conduct,

prior to the expiration of the patent including any additional exclusivity period applicable to the

patent;

          (G)   A finding that this is an exceptional case, and an award of attorneys’ fees in this

action pursuant to 35 U.S.C. § 285;

          (H)   Costs and expenses in this action; and

          (I)   Such other and further relief as the Court deems just and proper.

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

OF COUNSEL:                                       /s/ Jack B. Blumenfeld
Christopher N. Sipes
                                                  Jack B. Blumenfeld (#1014)
Erica N. Andersen
                                                  Jeremy A. Tigan (#5239)
Brianne Bharkhda
                                                  1201 North Market Street
Nicholas L. Evoy
                                                  P.O. Box 1347
COVINGTON & BURLING LLP
                                                  Wilmington, DE 19899
One CityCenter
                                                  (302) 658-9200
850 Tenth Street NW
                                                  jblumenfeld@mnat.com
Washington, DC 20001-4956
                                                  jtigan@mnat.com
(202) 662-6000
                                                  Attorneys for Plaintiffs
Attorneys for Pharmacyclics

Gregory L. Diskant
Irena Royzman
Jordan M. Engelhardt
Lachlan Campbell-Verduyn
PATTERSON BELKNAP WEBB & TYLER LLP
1133 Avenue of the Americas
New York, NY 10036
(212) 336-2000

Attorneys for Janssen Biotech, Inc.

October 5, 2018



                                                13
